          Case 1:21-mj-00071-ZMF Document 1-1 Filed 01/15/21 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                             :        Case Nos:
                                                     :
                 v.                                  :
                                                     :        VIOLATIONS:
                                                     :
LISA MARIE EISENHART,                                :        18 U.S.C. § 371
ERIC GAVELEK MUNCHEL,                                :        (Conspiracy)
                                                     :
                 Defendants.                         :        18 U.S.C. § 231(a)(3)
                                                     :        (Civil Disorders)
                                                     :
                                                     :        18 U.S.C. § 1752(a)
                                                     :        (Restricted Building or Grounds)
                                                     :
                                                     :        40 U.S.C. § 5104(e)(2)
                                                     :        (Violent Entry or Disorderly Conduct)

                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                              AND ARREST WARRANT

        I, Carlos D. Fontanez, being first duly sworn, hereby depose and state as follows:

                                        PURPOSE OF AFFIDAVIT

        1.       This Affidavit is submitted in support of a Criminal Complaint charging ERIC

GAVELEK MUNCHEL (“MUNCHEL”) 1 and LISA MARIE EISENHART (“EISENHART”) with

violations of 18 U.S.C. §§ 2, 231, 371, 1752(a), and 40 U.S.C. § 5104(e).

        2.       I respectfully submit that this Affidavit establishes probable cause to believe that

MUNCHEL and EISENHART: (1) knowingly and willfully entered into a conspiracy to violate 18

U.S.C. §§ 231(a)(3), 1752(a) and 40 U.S.C. § 5104(e), in violation of 18 U.S.C. § 371; (2) did

attempt to commit any act to obstruct, impede, or interfere with any Law-enforcement officer



1
  On January 10, 2021, this Court approved a complaint and arrest warrant for MUNCHEL arising out of the same
incident. See Case No. 21-mj-29. The complaint and supporting application filed in this case is intended to supersede
that complaint, which the Government will dismiss at the initial hearing.

                                                         1
        Case 1:21-mj-00071-ZMF Document 1-1 Filed 01/15/21 Page 2 of 11




lawfully engaged in the lawful performance of his official duties incident to and during the

commission of a civil disorder which in any way or degree obstructs, delays, or adversely affects

the conduct or performance of any federally protected function; (3) did enter or remain in any

restricted building or grounds without lawful authority, or did knowingly, and with intent to impede

or disrupt the orderly conduct of Government business or official functions, engage in disorderly

or disruptive conduct, in violation of 18 U.S.C. § 1752(a); (4) did willfully and knowingly engage

in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings

with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either

House of Congress, or the orderly conduct in that building of any deliberations of either House of

Congress, in violation of 18 U.S.C. § 5104(e)(2); and (5) did were aiding and abetting the

commission of these offenses against the United States, in violation of 18 U.S.C. § 2.

       3.      Specifically, on or about January 6, 2021, EISENHART and her son, Eric

MUNCHEL, traveled to Washington, D.C., and agreed to enter the U.S. Capitol, without lawful

authority, at the time when a joint session of Congress was certifying the November 2020

presidential election. As the Congress was engaged in the official business of certifying the

electoral college vote, EISENHART and MUNCHEL knowingly and willfully joined a mob of

individuals to forcibly enter the U.S. Capitol with the intent to cause a civil disturbance designed

to impede, disrupt, and disturb the orderly conduct of business by the United States House of

Representatives and the United States Senate.

                                BACKGROUND OF AFFIANT

       4.      I have been a Special Agent with the Federal Bureau of Investigation (“FBI”) since

2015. I am currently assigned to a squad that investigates criminal enterprises and violent gangs

for the Washington Field Office. I have training and experience in the areas of violent crimes,



                                                 2
        Case 1:21-mj-00071-ZMF Document 1-1 Filed 01/15/21 Page 3 of 11




gang-related criminal activity, interview and interrogation, evidence recovery, source recruitment,

and digital forensics. I also have testified in federal court on cases involving violent gangs where

defendants were charged with violent crimes in aid of racketeering.

       5.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

               STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       6.      The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions

around the U.S. Capitol include permanent and temporary security barriers and posts manned by

U.S. Capitol Police. Only authorized people with appropriate identification are allowed access

inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed

to members of the public.

       7.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Vice President Mike Pence was present

and presiding in the Senate Chamber.

       8.      With the joint session underway and with Vice President Mike Pence presiding, a

large crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the



                                                 3
        Case 1:21-mj-00071-ZMF Document 1-1 Filed 01/15/21 Page 4 of 11




exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside. At approximately

2:00 p.m., certain individuals in the crowd forced their way through, up, and over the barricades

and officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the

building. At such time, the joint session was still underway and the exterior doors and windows of

the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted

to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,

individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows. Shortly

thereafter, at approximately 2:20 p.m. members of the United States House of Representatives and

United States Senate, including the President of the Senate, Vice President Mike Pence, were

instructed to—and did—evacuate the chambers. Accordingly, the joint session of the United States

Congress was effectively suspended until shortly after 8:00 p.m. Vice President Pence remained in

the United States Capitol from the time he was evacuated from the Senate Chamber until the

sessions resumed.

       9.      On January 6, 2021, there was national news coverage of the certification process.

That coverage, and what appears to be video footage captured on cell phones from people at or near

the U.S. Capitol, depicts persons engaging in criminal conduct by, among other actions, being inside

the U.S. Capitol building without authority.

       10.     Photographs and videos of several of these persons were disseminated via social

media and other open source online platforms. Those persons included a distinctly dressed person

inside of the Senate chambers wearing dark fatigues that Law-enforcement authorities have

identified to be Eric Gavelek MUNCHEL (“MUNCHEL”).




                                                 4
        Case 1:21-mj-00071-ZMF Document 1-1 Filed 01/15/21 Page 5 of 11




       11.     In the photograph above, the person who appears to be MUNCHEL is wearing or

displaying several distinctive items, including: (1) a baseball cap that appears to have been

manufactured by Black Rifle Coffee Company, depicting a rifle and a flag, with writing on the left

side of the cap near the back of the cap; (2) a patch on the center of his chest displaying the

“Punisher” comic book character, as well as a Tennessee “thin blue line” patch depicting the State

of Tennessee bisected by a horizontal blue line; and (3) a long-sleeve shirt in a fatigues pattern with

black rectangles on the upper sleeves. The person who appears to be MUNCHEL also is depicted

in these photographs carrying plastic restraints and an item in a holster on his right hip. In my

experience, flex cuffs (plastic restraints) are used by Law-enforcement to restrain and/or detain

subjects. And the person who appears to be MUNCHEL further appears to have a cell phone

mounted on his chest, with the camera facing outward, ostensibly to record events that day.

       12.     On January 10, 2021, a search warrant was executed at MUNCHEL’s residence in

Nashville, Tennessee. Law-enforcement authorities recovered from inside of the home several

distinctive articles of clothing that appear similar, if not the same, to the clothing worn by


                                                  5
        Case 1:21-mj-00071-ZMF Document 1-1 Filed 01/15/21 Page 6 of 11




MUNCHEL inside of the Senate chambers. This included the distinctive black in color Black Rifle

Coffee Company hat with American flag and rifle logo, black boots, black camouflaged pants and

shirt, and black tactical vest with patches to one of a Punisher logo. Also found inside of

MUNCHEL’s home were five pairs of white flex cuffs.

       13.     Also on January 10, 2021, a criminal complaint was filed in the United States

District Court for the District of Columbia for MUNCHEL’s arrest on offenses committed during

the siege on the U.S. Capitol. Law-enforcement authorities attempted to execute the arrest warrant

at the same time that the search warrant was executed. Later that day, Law-enforcement made

contact with MUNCHEL, who ultimately surrendered himself and was taken into custody.

       14.     Subpoenaed records from the Grand Hyatt Hotel in Washington, D.C., establish that

EISENHART rented a hotel room on January 4, 2021, and checked out from the room on January

7, 2021. She provided a Georgia driver’s license under the name of LISA EISENHART as proof

of identification to rent the room.

       15.     Video surveillance from the Grand Hyatt Hotel establishes that EISENHART and

MUNCHEL were together at the Grand Hyatt and present in the District of Columbia on January

6, 2021, the day of the Capitol siege. The photograph below depicts the pair leaving the hotel at

approximately 12:37 p.m., shortly before the joint session of Congress began and a little over an

hour after before Capitol barricades were breached. It further shows MUNCHEL wearing clothing

that appears the same as the clothing that he wore when he entered the Senate chamber later that

afternoon. EISENHART is wearing what appears to be a plaid shirt, tactical vest, jeans, and glasses.




                                                 6
        Case 1:21-mj-00071-ZMF Document 1-1 Filed 01/15/21 Page 7 of 11




       16.     During the investigation, Law-enforcement authorities discovered a photograph

depicting EISENHART and MUNCHEL walking together on the grounds of the U.S. Capitol that

appears to have been taken before the attack on the Capitol:




                                                7
           Case 1:21-mj-00071-ZMF Document 1-1 Filed 01/15/21 Page 8 of 11




       17.      Law-enforcement authorities also discovered a video showing two individuals who

appear to be EISENHART and MUNCHEL walking together up a set of steps inside of the U.S.

Capitol:




       18.      In each of the above depictions, EISENHART is wearing clothing that is consistent

in color and style, including a distinctive plaid shirt, tactical vest, blue jeans, and glasses. The two

images of EISENHART taken on Capitol grounds further shows her wearing a red hat that is similar

in style and color.

       19.      Video footage from inside of the U.S. Capitol captures EISENHART and

MUNCHEL in the vicinity of a mob of individuals that are physically attacking two Capitol Police

officers guarding entry into the Senate chambers. The footage eventually shows officers run past

EISENHART and MUNCHEL; several members of the mob give chase. Right after they pass,

                                                   8
        Case 1:21-mj-00071-ZMF Document 1-1 Filed 01/15/21 Page 9 of 11




EISENHART and MUNCHEL immediately follow behind the individuals pursuing the officers.

MUNCHEL and EISENHART are seen holding flex cuffs in each of their hands during the pursuit.

The footage reflects that both officers ultimately made good on their escape to a lower level of the

building, as well as EISENHART then appearing to shout at the officers while leaning over a

bannister.

       20.     Video footage also captures MUNCHEL and EISENHART moments later among

the individuals inside of the Senate chambers, having entered through the very area that the officers

were guarding before the assault.

       21.     On January 6, 2021, law-enforcement officers encountered MUNCHEL at the Grand

Hyatt Hotel, located in Washington, D.C. At the time, MUNCHEL was wearing black camouflage

pants and a black holster containing what appeared to be a handgun. Law-enforcement authorities

interviewed MUNCHEL and identified that he was carrying a black and yellow “Taser Pulse” that

emits electrical shock. MUNCHEL told authorities that he participated in the rally at the U.S.

Capitol earlier that day and that he possessed the taser for self-protection.

       22.     Law-enforcement authorities discovered a videotape, purportedly recorded on

January 6, 2021, inside the Grand Hyatt hotel, of two individuals who appear to be EISENART and

MUNCHEL. Below is a screenshot from the video footage:




                                                  9
       Case 1:21-mj-00071-ZMF Document 1-1 Filed 01/15/21 Page 10 of 11




       23.    I have examined a photograph of EISENHART from Law-enforcement databases

that appears to be the same person depicted in the photographs above.




       24.    During the investigation, law-enforcement agents discovered that MUNCHEL flew

on Southwest Airlines from Nashville, Tennessee, to Fort Myers, Florida, in March 2020. That

flight was booked by a person named Lisa EISENHART, who has the exact name and date of birth

as the individual who rented the above referenced room from the Grand Hyatt.

       25.    According to a search of a law-enforcement database, EISENHART’s aliases

include Lisa Marie Gavelek. MUNCHEL’s middle name is Gavelek.

       26.    A further search of law-enforcement databases revealed that MUNCHEL and

EISENHART had a physical address in Fort Myers, Florida, in common, and a post-office box

address in Blue Ridge, Georgia, in common.

       27.    On January 10, 2021, The Times newspaper published an online article entitled:

“Trump’s militias say they are armed and ready to defend their freedoms.” 2 In reference to the

storming of the Capitol, MUNCHEL is quoted in the article as stating, “We wanted to show that


2
 https://www.thetimes.co.uk/article/7661f2ba-526d-11eb-a81c
e93ccd0a2dea?shareToken=b03fc2d690f7f7605934dabc9f11a928 (last accessed January 14,
2021)

                                               10
       Case 1:21-mj-00071-ZMF Document 1-1 Filed 01/15/21 Page 11 of 11




we’re willing to rise up, band together and fight if necessary. Same as our forefathers, who

established this country in 1776.” According to the article, EISENHART expressed that the two

had gone into the U.S. Capitol as “observers,” but quotes MUNCHEL’s characterization of it as

“kind of flexing muscles . . . [t]he point of getting inside the building is to show them we can, and

we will.” The article references EISENHART’s talk of violent revolution, as well as her belief that,

“This country was founded on revolution . . . I’d rather die a 57-year-old woman than live under

oppression. I’d rather die and would rather fight.”

                                CONCLUSIONS OF AFFIANT

       28.     Based on the foregoing, your affiant submits that there is probable cause to believe

that MUNCHEL and EISENHART violated 18 U.S.C. § 371, by knowingly and willfully

conspiring with persons known and unknown to violate 18 U.S.C. §§ 231(a)(3), 1752(a), 40 U.S.C.

§ 5104(e)(2), and that they committed each of the forgoing substantive offenses, along with 18

U.S.C. § 2.

       29.     As such, I respectfully request that the court issue an arrest warrant for

EISENHART.

       The statements above are true and accurate to the best of my knowledge and belief.


                                              _________________________________
                                              SPECIAL AGENT Carlos D. Fontanez
                                              FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 15th day of January, 2021.

                                                                     2021.01.15
                                                                     18:17:23 -05'00'
                                              ___________________________________
                                              HON. ZIA M. FARUQUI
                                              U.S. MAGISTRATE JUDGE


                                                 11
